Exhibit 10.02(p)

 

EQT CORPORATION

 

2012 VALUE DRIVER  PERFORMANCE  AWARD  AGREEMENT

 

Non-transferable

 

 

G R A N T   T O

 

 

 

(“Grantee”)

 

 

by EQT Corporation (the “Company”) of Performance Awards (the “Performance
Awards”), representing the right to earn, on a one-for-one basis, shares of the
Company’s common stock (the “Common Stock”), pursuant to and subject to the
provisions of the EQT Corporation 2009 Long-Term Incentive Plan, as amended (the
“Plan”), and to the terms and conditions set forth on the following pages of
this award agreement (this “Agreement”).

 

The target number of Performance Awards subject to this award is
                         (as more fully described herein, the “Target Award”). 
Depending on the Company’s level of attainment of a specified performance goal
for the one-year period beginning January 1, 2012 and ending December 31, 2012,
and Grantee’s continued employment with the Company or its Affiliates through
the applicable Vesting Dates, Grantee may earn and vest in 0% to 300% of the
Target Award, in accordance with Exhibit A and the terms of this Agreement.

 

By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.

 

Your grant of Performance Awards under this Agreement shall not be effective
unless you return fully executed originals of this Agreement and, to the extent
you are not already subject to a confidentiality, non-solicitation and
non-competition agreement with the Company, an agreement containing such
provisions acceptable to the Company, by February 3, 2012.

 

IN WITNESS WHEREOF, EQT Corporation, acting by and through its duly authorized
officer, has caused this Agreement to be executed as of the grant date indicated
below (the “Grant Date”).

 

 

Grant Date: January 1, 2012

EQT CORPORATION

 

 

Accepted by Grantee:

 

 

 

 

 

 

 

 

For the Compensation Committee

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.         Defined Terms.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.  In
addition, and notwithstanding any contrary definition in the Plan, for purposes
of this Agreement:

 

(a)                   “Confirmation Date” means the date of the Committee’s
certification of achievement of the Threshold Performance Goal, determination of
the Performance Multiplier and approval of the Confirmed Performance Awards, but
no later than March 15, 2013.

 

(b)                   “Confirmed Performance Awards” means the number of
Performance Awards (rounded to the nearest whole share) equal to the Target
Award times the Performance Multiplier, as determined by the Committee in
accordance with Exhibit A; provided however, that if a Change of Control occurs
on or before December 31, 2012 and while Grantee remains employed, the number of
Confirmed Performance Awards shall equal the Target Award, regardless of the
Threshold Performance Goal or any other performance considerations.  The term
“Confirmed Performance Awards” shall also include any Performance Awards
converted from dividend equivalents after the Confirmation Date pursuant to
Section 4 below.

 

(c)                   “Payment Date” is defined in Section 3 of this Agreement.

 

(d)                   “Performance Multiplier” means the percentage, from 0% to
300%, that will be applied to the Target Award to determine the maximum number
of Performance Awards that may ultimately vest and convert to Common Stock based
on Grantee’s continued service through the applicable Vesting Date, as more
fully described in Exhibit A hereto.

 

(e)                   “Performance Period” means the calendar year ending on
December 31, 2012.

 

(f)                     “Pro Rata Amount” is defined in Section 2 of this
Agreement.

 

(g)                   “Target Award” means the number of Performance Awards
indicated on the cover page hereof as being the original Target Award, plus any
Performance Awards converted from dividend equivalents on the Target Award prior
to the Confirmation Date or a Change of Control pursuant to Section 4 below.

 

(h)                   “Threshold Performance Goal” means the level of 2012
EBITDA, as indicated on Exhibit A hereto, that must be achieved in order for any
Performance Awards to be earned by Grantee pursuant to this Agreement (absent a
Change of Control occurring on or before December 31, 2012).

 

(i)                       “Vesting Date” is defined in Section 2 of this
Agreement.

 

(j)                       “2012 EBITDA” means the Company’s earnings before
interest, taxes, depreciation and amortization for the fiscal year ending
December 31, 2012, calculated using a fixed gas price equal to the price per
mcfe used in the Company’s 2012 business plan, normalized for weather, excluding
the impact of acquisitions and/or dispositions in which the total consideration
paid, received or assumed is equal to or in excess of $100 million.  The impact
of acquisitions and/or dispositions equal to or in excess of $50 million and
less than $100 million may be considered for the purpose of exercising downward
discretion.

 

2.         Earning and Vesting of Performance Awards.  The Performance Awards
have been credited to a bookkeeping account on behalf of Grantee and do not
represent actual shares of Common Stock.  Grantee shall have no right to
exchange the Performance Awards for cash, stock or any other benefit and shall
be a mere unsecured creditor of the Company with respect to such Performance
Awards and any future rights to benefits.  The Performance Awards represent the
right to earn and vest in up to 300% of the

 

--------------------------------------------------------------------------------


 

Target Award, payable in shares of the Company’s Common Stock on the applicable
Vesting Date, depending on (i) the Company’s attainment of the Threshold
Performance Goal and the application of the Performance Multiplier to the Target
Award in accordance with Exhibit A (or the occurrence of a Change of Control on
or before December 31, 2012, as the case may be), and (ii) Grantee’s continued
employment with the Company or its Affiliates through the applicable Vesting
Date.  Any Performance Awards that do not become Confirmed Performance Awards
will immediately be forfeited to the Company without further consideration or
any act or action by Grantee.  Confirmed Performance Awards, if any, will vest
and become non-forfeitable on the earliest to occur of the following (the
“Vesting Date”):

 

(a)                   as to 50% of the Confirmed Performance Awards, upon the
Payment Date following January 1, 2013, provided Grantee has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
date, and

 

(b)                   as to 50% of the Confirmed Performance Awards, upon the
Payment Date following January 1, 2014, provided Grantee has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
date, or

 

(c)                   as to 100% of the Confirmed Performance Awards, the
occurrence of a Change of Control, provided Grantee has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
date, or

 

(d)                   as to the Pro Rata Amount only, the termination of
Grantee’s employment on or after January 1, 2013 under the circumstances
described in the following sentence.

 

If Grantee’s employment is terminated involuntarily and without fault on
Grantee’s part (including without limitation termination resulting from death or
Disability), any unvested Confirmed Performance Awards will vest as follows
(such percentage of Confirmed Performance Awards then vesting is defined as the
“Pro Rata Amount”):

 

Termination Date

 

Percent
Vesting

Prior to January 1, 2013

 

0%

 

January 1, 2013 and thereafter

 

50%

 

 

In the event Grantee’s employment terminates for any other reason, including
retirement, at any time prior to the applicable Vesting Date, all of Grantee’s
Performance Awards subject to such Vesting Date will immediately be forfeited to
the Company without further consideration or any act or action by Grantee. 
Notwithstanding anything to the contrary in this Section 2, if Grantee’s
employment is terminated voluntarily or involuntarily without fault on Grantee’s
part (including retirement) and Grantee remains on the Board of Directors of the
Company following such termination of employment, then  notwithstanding any
prior agreement to the contrary (including an agreement to enter into a form of
an executive alternative work arrangement) Grantee’s Performance Awards shall
not be forfeited but shall continue to vest in accordance with the above
provisions for as long as Grantee remains on the Board, in which case any
references herein and on Exhibit A to Grantee’s employment shall be deemed to
include his or her continued service on the Board.

 

3.         Form and Time of Payment.  Confirmed Performance Awards shall be
payable as provided in this Section 3:

 

- 3 -

--------------------------------------------------------------------------------


 

·                  The Payment Date for Confirmed Performance Awards vesting
pursuant to Section 2(a) shall be a date selected by the Company that is no
later than 90 days after January 1, 2013.  Such awards shall be paid on the
Payment Date in shares of the Company’s Common Stock, equal to one share of
Common Stock times the number of Confirmed Performance Awards then vesting.

 

·                  The Payment Date for Confirmed Performance Awards vesting
pursuant to Section 2(b) shall be a date selected by the Company that is no
later than 90 days after January 1, 2014. Such awards shall be paid on the
Payment Date in shares of the Company’s Common Stock, equal to one share of
Common Stock times the number of Confirmed Performance Awards then vesting.

 

·                  The Payment Date for Confirmed Performance Awards vesting
pursuant to Section 2(c) shall be a date selected by the Company that is no
later than 60 days after the date of the Change of Control. Such awards shall be
paid on the Payment Date in shares of the Company’s Common Stock, equal to one
share of Common Stock times the number of Confirmed Performance Awards then
vesting.

 

·                  The Payment Date for Confirmed Performance Awards vesting
pursuant to Section 2(d) shall be a date selected by the Company that is no
later than 60 days after Grantee’s qualifying termination of employment. Such
awards shall be paid on the Payment Date in shares of the Company’s Common
Stock, equal to one share of Common Stock times the number of Confirmed
Performance Awards then vesting.

 

Shares of Common Stock paid to Participants under this Agreement will be
registered in Grantee’s  name on the books of the Company as of the applicable
Payment Dates and will be made available to Grantee thereafter, in certificated
or uncertificated form, as Grantee shall direct.

 

4.         Dividend Equivalents.  If and when dividends or other distributions
are paid with respect to the Common Stock while the Performance Awards are
outstanding, the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Performance Awards shall be converted into additional Performance
Awards in Grantee’s name, based on the Fair Market Value of the Common Stock as
of the date such dividends or distributions were payable, and such additional
Performance Awards shall be subject to the same performance and time-vesting
conditions and transfer restrictions as apply to the Performance Awards with
respect to which they relate.

 

5.         Restrictions on Transfer and Pledge.  No right or interest of Grantee
in the Performance Awards may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate or Subsidiary.  Except as provided in the
Plan, the Performance Awards may not be sold, assigned, transferred or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution.  The designation of a beneficiary shall not constitute a transfer.

 

6.         Limitation of Rights.  The Performance Awards do not confer to
Grantee or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company unless and until shares of Common Stock are in fact
registered to or on behalf of such person in connection with the payment of
Performance Awards.  Grantee shall not have voting or any other rights as a
shareholder of the Company with respect to the Performance Awards.  Upon
conversion of the Performance Awards into shares of Common Stock, Grantee will
obtain full voting and other rights as a shareholder of the Company.

 

- 4 -

--------------------------------------------------------------------------------


 

7.         Payment of Taxes.  The Company or any Affiliate or Subsidiary
employing Grantee has the authority and the right to deduct or withhold, or
require Grantee to remit to the employer, an amount sufficient to satisfy
federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any taxable event arising as a result of
the Performance Awards.  With respect to withholding required upon any taxable
event arising as a result of the Performance Awards, the employer may satisfy
the tax withholding required by withholding shares of Common Stock having a Fair
Market Value as of the date that the amount of tax to be withheld is to be
determined as nearly equal as possible to (but no more than) the total minimum
statutory tax required to be withheld. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates or Subsidiaries will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Grantee.

 

8.         Plan Controls.  This Agreement and Grantee’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of which shall be final and
binding upon Grantee and the Company.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative. 
Any conflict between this Agreement and the terms of a written employment
agreement with Grantee that has been approved, ratified or confirmed by the
Committee or the Board prior to the Grant Date shall be decided in favor of the
provisions of such employment agreement.

 

9.         Relationship to Other Benefits.  The Performance Awards shall not
affect the calculation of benefits under the Company’s qualified retirement
plans or any other retirement or compensation plan or program of the Company,
except to the extent specially provided in such other plan or program.  Nothing
herein shall prevent the Company from maintaining additional compensation plans
and arrangements, provided however that no payments shall be made under such
plans and arrangements if the effect thereof would be the payment of
compensation otherwise payable under this Agreement regardless of whether the
Threshold Performance Goal was attained.

 

10.        Amendment.  Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee.  Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.

 

11.        Successor.  All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Awards, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

12.        Notice.  Except as may be otherwise provided by the Plan or
determined by the Committee and communicated to Grantee, notices and
communications hereunder must be in writing and shall be deemed sufficiently
given if either hand-delivered or if sent by fax or overnight courier, or by
postage paid first class mail.  Notices sent by mail shall be deemed received
five business days after mailed, but in no event later than the date of actual
receipt.  Notices shall be directed, if to Grantee, at Grantee’s

 

- 5 -

--------------------------------------------------------------------------------


 

address indicated by the Company’s records or, if to the Company, at the
Company’s principal executive office, Attention:  Director, Compensation and
Benefits.

 

13.        Dispute Resolution.  Grantee may make a claim to the Committee with
regard to a payment of compensation provided herein.  If the Committee receives
a claim in writing, the Committee must advise Grantee of its decision on the
claim in writing in a reasonable period of time after receipt of the claim (not
to exceed 120 days).  The notice shall set forth the following information:

 

(a)        The specific basis for its decision,

 

(b)        Specific reference to pertinent Agreement or Plan provisions on which
the decision is based,

 

(c)        A description of any additional material or information necessary for
Grantee to perfect a claim and an explanation of why such material or
information is necessary, and

 

(d)        An explanation of the claim review procedure.

 

14.        Tax Consequences to Grantee.  It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to receive shares of Common
Stock under this Agreement shall be considered to be subject to a substantial
risk of forfeiture in accordance with those terms as defined or referenced in
Sections 83(a), 409A and 3121(v)(2) of the Code; and (ii) until the Performance
Awards are converted to shares of Common Stock on the applicable Vesting Date,
Grantee shall have merely an unfunded, unsecured promise to receive such shares,
and such unfunded promise shall not consist of a transfer of “property” within
the meaning of Code Section 83.  The Performance Awards under this Agreement are
intended to meet the performance-based compensation exemption from
Section 162(m) of the Code.

 

15.        Plan and Company Information.  Grantee may access important
information about the Company and the Plan through the Company’s Knowledge
Center and website.  Copies of the Plan and Plan Prospectus can be found by
clicking on and logging into the “Total Rewards” link on the main Knowledge
Center page under “Human Resources Links,” and then clicking on the “Wealth”
tab.  Copies of the Company’s most recent Annual Report on Form 10-K and Proxy
Statement can be found at www.eqt.com  by clicking on the “Investors” link on
the main page and then “SEC Filings.” Paper copies of such documents are
available upon request made to the Company’s Corporate Secretary.

 

- 6 -

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Determination and Vesting of Performance Awards

 

The target number of Performance Awards subject to this award is               
(as more fully described in the 2012 Value Driver Performance Award Agreement to
which this Exhibit A is attached, the “Target Award”).  Grantee may earn and
vest in 0% to 300% of the Target Award, depending on (i) the Company’s
achievement of a minimum level of EBITDA for 2012, (ii) the Committee’s
determination of the Performance Multiplier, taking into consideration certain
financial performance measures and value drivers and individual performance on
value drivers, and (iii) Grantee’s continued employment through the applicable
Vesting Date, as follows:

 

1.      Between December 31, 2012 and March 15, 2013 (i.e., on the Confirmation
Date), the Committee shall determine and certify the Company’s 2012 EBITDA and
the Performance Multiplier applicable to this Award:

 

Ø            If 2012 EBITDA is less than the Company’s 2012 business plan
EBITDA, the Performance Multiplier shall be 0% and the entire Award will be
forfeited to the Company without further consideration or any act or action by
Grantee.

 

Ø            If 2012 EBITDA is equal to the Company’s 2012 business plan EBITDA
or above, the Performance Multiplier will be 300%, subject to the Committee’s
discretion to determine that a lower Performance Multiplier shall apply to this
Award.  In exercising such discretion, the Committee shall consider and be
guided by the following considerations:  (i) the financial performance measures
and value drivers of the applicable short-term incentive program of the Company
for calendar year 2012, and (ii) if desired, Grantee’s individual performance on
his or her 2012 value drivers.  Notwithstanding its certification of the
Performance Multiplier on the Confirmation Date, the Committee may further
reduce the Performance Multiplier at any time prior to December 31, 2013 in the
event that any of the value driver results used to originally determine the
Performance Multiplier are determined to be materially inaccurate, regardless of
whether misconduct of any person was involved or whether the inaccuracy leads to
a restatement of financial results.  The Committee may choose not to reduce the
Performance Multiplier based on the facts and circumstances or legal
constraints. Moreover, any Awards paid to participants hereunder shall be
subject to the terms and conditions of any compensation recoupment policy
adopted from time to time by the Board or any committee of the Board, to the
extent such policy is applicable to the Awards.

 

2.      Grantee’s Confirmed Performance Award shall be determined by multiplying
the Target Award by the Performance Multiplier.  Notwithstanding the above, if a
Change of Control occurs on or before December 31, 2012 and while Grantee
remains employed, the number of Confirmed Performance Awards shall equal the
Target Award, regardless of the Threshold Performance Goal or any other
performance considerations.

 

3.      The Confirmed Performance Awards shall be further subject to
service-based vesting requirements, such that they will vest  and convert to
shares of Common Stock only if and when Grantee remains employed with the
Company or any of its Affiliates or Subsidiaries through the applicable Vesting
Date, as provided in Section 2 this Agreement.

 

- 7 -

--------------------------------------------------------------------------------